*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, supplement, and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed June 10 and July 12, 2005 be affirmed. Appellant’s action is frivolous, as the defendant clerks “are immune from damage suits for performance of tasks that are an integral part of the judicial process.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.